 
  Exhibit 10.2

 
Irrevocable Proxy
 
The undersigned stockholders (“Stockholders”) of AutoWeb, Inc., a Delaware
corporation (“Company”), hereby irrevocably appoint and constitute Jeffrey H.
Coats, Kimberly Boren and Glenn E. Fuller for as long as they are officers
and/or employees of the Company (collectively, the “Proxyholders”), and each of
them individually, the agents, attorneys-in-fact and proxies of the undersigned,
with full power of substitution and resubstitution, to the full extent of the
undersigned’s rights with respect to all Excess Shares (as defined in that
certain Tax Benefit Preservation Plan Exemption Agreement dated as of November
15, 2017 (“Exemption Agreement”)) beneficially owned by the Stockholders
(including any Excess Shares acquired by any Stockholder on or after the date
hereof and before the date this proxy terminates) to vote the Excess Shares as
follows: the Proxyholders named above, or each of them individually, are
empowered at any time before termination of this proxy to exercise all voting
rights of the undersigned at any meeting (whether annual or special and whether
or not an adjourned or postponed meeting) of stockholders of the Company, and in
any action by written consent of the stockholders of the Company, with respect
to the Excess Shares in accordance with the recommendations of or instructions
provided by the Board.
 
The proxy granted by the Stockholders to the Proxyholders hereby is granted as
of the date of this Irrevocable Proxy in order to secure the obligations of the
Stockholders set forth in Section 2.1 of the Exemption Agreement and is
irrevocable in accordance with subdivision (e) of Section 212 of the Delaware
General Corporation Law.
 
This proxy will automatically terminate upon the termination of the Exemption
Agreement in accordance with its terms. Additionally, this proxy will
automatically terminate with respect to a Proxyholder if he or she ceases to be
an officer and/or employee of the Company. This proxy may not be transferred by
any Proxyholder or assumed by any person without the express prior written
consent of the undersigned. The Stockholders acknowledge that the foregoing
provisions of this paragraph shall not preclude or require the Stockholders’
consent for the substitution or resubstitution of a new Proxyholder who is also
an officer and/or employee of the Company.
 
Except as contemplated or permitted by the Agreement, upon the execution hereof,
all prior proxies given by the undersigned with respect to the Excess Shares are
hereby revoked and no subsequent proxies regarding the Excess Shares will be
given until such time as this proxy shall be terminated in accordance with its
terms. Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.
 
This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned.
 
Dated: November 15, 2017
 
Piton Capital Partners LLC
 
By: Piton Capital Management LLC, its managing member
 
By: Kokino LLC, its managing member
 
 
By:  /s/ Stephen A. Ives                       

       Stephen A. Ives
       Vice President

 
 
 
 
